TYSON, C. J.—
Two questions only are involved in this appeal: One, whether the appellant was a party who could file the bill; second, whether the court has jurisdiction of the case made. The lower court dismissed the bill for want of equity, deciding both points against the appellant.
The appellant is the resultant or successor and assign by consolidation of two corporations — one the Alabama Steel & Wire Company, and the" other the Underwood Coal & Iron Company — in December, 1905. The Alabama Steel & Wire Company having been sued at law on a liability existing prior to the consolidation, the first question is: Can the appellant, the new company, assert the rights, equities, and defenses of the wire company, as set up in the bill in this case. We think there ought to be no doubt about this right. The appellant is the successor in law of the merged companies. It succeeds to all their respective rights, privileges, powers, and franchises, and becomes liable for all their debts, liabilities, and duties, and thus plainly has the right to defend and prosecute suits at law and in equity for the protection of its rights, the same as the original companies could do. The original company in this case in all prosecutions and defenses in its name would necessarily act for and under the control of the new company. The policy of the law and the character of the change affected by the consolidation of the corporations are shown by section 1151 of the Code, and by Gen. Acts 1903, pp. 331, 332, § 40. See Johnson v. State, 88 Ala. 176, 7 South. 253. If the name of the original corporation was essential in this proceeding on special objection urging and showing such necessity, the defect could easily have been cured by amendment, and therefore was not available on motion to dismiss.
The second question is whether the bill is properly filed as one to avoid a multiplicity of suits. An expío*181sion occurred in a mine OAvned by the AAÚre company, by which 110 persons lost their lives, and 110 separate suits Avere brought by-their representatives to recover damages for alleged negligence by the oAvner of the mine, in Avhich the accident occurred. The appellant, alleging that the Avire company (and it, as its successor) has a perfect defense applicable alike to all these suits, filed the bill in this case to enjoin actions at laAV until this defense conld be determined. The question abstractly is Avhether the court has jurisdiction of any case of this kind; for, if it has, this case must come Avithin the rule, since the allegations shOAV that, though the defense be perfectly good, it Avould be impossible for appellant to properly present the same at law, because many of the cases Avould be on trial in different courts at the same time, and further show that the expenses and costs of the litigation at law would be ruinous, though successful against every plaintiff.
It is objected, by the appellees, that the negligence alleged being a several and separate wrong as to each party injured, and there being no privity or common . interest betAveen the defendants in the actions at law, the court of chancery has no jurisdiction to enjoin their suits to avoid a multiplicity of suits. The principle upon which this jurisdiction is established is that it is the duty of the government to furnish a full, adequate, and complete remedy for the assertion and protection of all property rights of its citizens; and this bill is filed upon the idea that - it is the peculiar function of the chancery jurisdiction to supplement the law courts and to give such remedy when it does not exist at law in a way “as practical and efficient to the ends of justice as the remedy in equity,” and that there is no plain, adequate, complete, and practical remedy for appellants’ protection in the courts of law. —Boyce v. Grundy, 3 Pet. (U. S.) 210, 7 L. Ed. 655; Oelrich v. Spain, 15 Wall. *182(U. S.) 211-228, 21 L. Ed. 43; Allen v. Hanks, 136 U. S. 311, 10 Sup. Ct, 961, 34 L. Ed. 414.
The right of defense, and of a form of defense as efficient and practical as the nature of the transaction will reasonably admit of, are rights as sacred as the corresponding rights of prosecution for the assertion of property rights. There can be no distinction, nor is there any, between the right to an efficient remedy for defense and one for the reclamation of property, as protection in the acquisition and in the defense of property is only the application of the same principle of-security in different forms. —Brown v. New Jersey, 175 U. S. 175, 20 Sup. Ct. 77, 44 L. Ed. 119; West v. Louisiana, 194 U. S. 258-263, 24 Sup. Ct. 650, 48 L. Ed. 965.
Independent of special grounds for proceeding in equity, the court at an early date assumed a jurisdiction to prevent a multiplicity of suits by settling in a single case a right or transaction which at law involved the trial of numerous cases, entaining loss of time and perhaps ruin in costs. 1 Spence’s Equitable Jurisdiction, 657; Lord Tenham v. Herbert, 2 Atk. 483; Hanson v. Gardner, 7 Ves. 309, 310. Lord Hardwicke, in the Case of Tenham, supra, expressed the rule as to when a bill of this kind could be filed and when the right must first he established at law. Not quoting the authorities cited in 26 English Reports (Reprint) 692, sustaining his position, he said: “Undoubtedly, there are some cases in which a man may, be a bill of this kind, come into this court first; and there are others where he ought first to establish his right at law. It is certain, where a man sets up a general exclusive right, and where the persons who controvert it with him are very numerous, and he cannot, by one or two actions at law, quiet that right, he may come into this court first, which is called a ‘bill of peace,’ and the court will direct an issue to *183determine the right, as in disputes between lords of manors and their tenants, and between tenants of one manor and another; for in these cases there would be no end of bringing actions of trespass, since each action would determine only the particular right in question between the plaintiff and defendant. As to the case of the Corporation of York and Sir Lionel Pilkington, 1 Atk. 282, the plaintiffs there were in possession of the right of fishing upon the river Ouse for nine miles together, and had constantly exercised that right, and as this large jurisdiction entangled them with different lords of manors it would have been endless for the corporation to have brought actions at law. But where a question about á right of fishery is only between two lords of manors, neither of them can come into this court till the right is first tried at law.”
This we consider as expressing the rule of law; the principle dictating the rule being the duty and necessity of affording a practical and efficient form of remedy for protection to persons and property founded in the very conception of government. 6 Ency. Law (2d Ed.) 972. If this case falls within the rule, the allowance of the proceeding is no infraction of the constitutional right of trial by jury, for that guaranty refers to, and is co-extensive only with, the common-law right then existing, and it was always a principle of the common law that the trial by jury must give way to an appeal to equity, when from the nature of the situation, the transaction to be investigated, and the relation of the parties to that transaction the ordinary proceeding at law would not answer sufficiently the purpose of administering justice. —Boring v. Williams, 17 Ala. 510; Oelrich v. Spain, 15 Wall. (U. S.) 211-228, 21 L. Ed. 43; Cook v. Schmidt, 100 Ala. 582, 13 South. 686; 6 Ency. Law (2d Ed.) 972-974. It is the duty of affording an *184efficient and speedy and economical administration of justice which evoked and established the principle of jurisprudence under which a court of equity interferes to avoid a multiplicity of suits. This principle, then, is established by the application of reason to the circumstances of the particular case, and, of course, it can have no other limit than that of reason. The classification by the text-writers and courts of the instances in which a particular jurisdiction founded on a general principle has been exercised may be a guaranty of safety in following in their footsteps; but it is only a recognition of the controlling principle, and does not by any means restrict the principle itself.
The question here, then, is, what is the principle upon which equity interferes to avoid a multiplicity of suits? In determining this, it may be borne in mind that the jurisdiction is not to be invoked when the remedy at law is plain, adequate, and complete, and that no court has the right to infringe upon the wholesome doctrine of multifariousness which prevents a mingling in one suit of entirely distinct and separate causes of action between different parties. Subject to these restrictions, the principle and rule is that where numerous parties are jointly and severally claiming against one, or where one is claiming against many liable jointly or severally, and the same title or right of defense will be called in question, and will be determinative of the issue for or against all, a case for the interposition of equity to avoid a multiplicity of suits is made without the aid of any independent equity. The fact that this unity of claim or defense frequently or generally arises from privity or joint action by or between the many affords an obvious instance of the application of the rule, and it has induced some to suppose that the junction and unity of interest calling for the application of the rule *185is limited to such cases. But the association and unity of interest in the many as to the other party may he brought about just as well by the nature of the transaction or the situation and relation of the parties, independent of all privity or joint action. And therefore privity, or joint right, or liabality, although good examples for the application of the principle, afford no test for the propriety of its application.
The case made by the bill in this case is this: An explosion in a coal mine killed 110 persons. The several administrators of these persons have brought several suits against the appellant as the owner and operator for damages, insisting that its negligence was the proximate cause of the accident. The appellant in effect says, if these actions are allowed to proceed at law, it will be ruined in costs and expenses, though it be successful in every suit; that the plaintiffs are all insolvent, and thus could not pay the taxed -costs against them, should they be unsuccessful; that the suits are pending in different courts, and will be called for trial in different courts at the same time; that by reason of this, and the necessity of having the same witnesses in each trial, it is impossible for the defendants to present a proper defense to these multitude of claims. The appellant says, moreover, that it has defenses to all these suits, which will be put forward in each case, and which will be determinative of all alike; and on this ground it is insisted that this is a plain case for the application of the jurisdiction of a court of equity to avoid a multiplicity of suits. We agree with this contention on principle.
The first thing to obliterate from the mind in considering the question is that it is immaterial how the unity of title, claim, or defense is brought about. It is the factum of a single title against many, or a common defense against many, which is the foundation of the *186jurisdiction. A vested right of property and a vested cause of defense for protection against liability stand precisely on the same basis; and whence and how such right originated is wholly immaterial. 8 Cyc. 911; Pritchand v. Norton, 106 U. S. 124, 132, 1 Sup. Ct. 102, 27 L. Ed. 104. If the unfortunate persons who lost their lives by the explosion had jointly leased the mine, and their administrators had instituted several actions as in this case against the owner, it is conceded that the privity between the plaintiffs established by. the contract would justify a bill to have the question of liability determined in one suit. But why? Only because a single and common defense would, if successful, determine all thie suits. Suppose, however, the owner leased to a third party, instead of the operators and the same accident happened, and a thousand suits were brought or threatened by solvent, or especially by insolvent, parties, what reason is there for, or could there be for, denying the jurisdiction to enforce in a single suit the common cause of defense against all? Ingenuity, we think, cannot discover a substantial distinction between the two cases under which the owner in one instance may take shelter in a court of equity againsf the wrongful and vexatious suits, while in the other he must submit to financial ruin in defending a thousand vexatious actions at law.
We now examine the precedents to show that the great legal minds who have administered the principles of equity in the past do not disagree with this conclusion. In the Case of Lord Tenham, 2 Atk. 484, the master builder of equity jurisprudence, whose words we have quoted above, lays it down as clear and certain that when a general right is set up, and is disputed by many, the party may come into equity in the first instance against the many, and have that right determined *187in one suit; for if this could not be done there would be no end of bringing actions of trespass, since each action would determine only the particular right in question between the plaintiff and defendant. Suppose the case was reversed, and the many had already instituted their separate suits; would not the principle announced entitle the party having a common defense against all, through a “general right,” to claim the aid of the court for a settlement of liability vel non in a single suit? Clearly so. It is the general vested right in property, or common cause of defense for the protection of property, which opens the field for the operation of the principle. In the case of Mayor of York v. Pilkington, 1 Atk. 282, the same great judge laid down the rule in language wdiich covers this case. There the suit was to establish a right of fishing against a number of defendants not connected by title or privity. At first a demurrer was sustained by the Chancellor, but on reargument he said' he had changed his mind, saying that it matters not about privity of any sort, nor about a general right on the part of the defendants; that the question as to such bills “is whether the plaintiffs have a general right to the sole fishing, which extends to all the defendants.” This case has been followed and approved in England to the present day. One of the most interesting applications is in the case of Sheffield Waterworks v. Yeomans, L. R. 2 Chan. Appeal Cases, 8, decided in 1866. In that case a reservoir of the water company had burst, and 7,315 persons lost their lives or had their property injured, and many were prosecuting claims against the company. The bill was filed to test the liability in a single suit, and was sustained. The Vice Chancellor defined the case for a bill of peace as being one in which “there were a number of persons claiming as against one, or one person against a num*188ber, and where all' were claiming alike.” On appeal the court sustained the lower court, saying: “It seems to me to be a very fit case, by analogy, at least, to a bill of peace, for a court of equity to interpose and prevent the unnecessary expense and litigation which would be occasioned, and to decide once for all the validity or invalidity of the certificates upon which the claims of all the parties depend.”
The same view of the law is entertained by the Supreme Court of the United States and many of the states. In Hale v. Allison, 188 U. S. 77, 23 Sup. Ct. 244, 47 L. Ed. 380, though the court declined to exercise the jurisdiction, it stated with accuracy the rule itself, stating that it did not require a common title, nor community of right or interest in the subject-matter, among the defendants, but only a common interest in the questions of law or fact in controversy. And the statement of law in this case has been approved by the same court at the present term (1907) in the case of Bitterman v. L. & N. R. R. Co., 207 U. S. 205, 28 Sup. Ct. 91, 52 L. Ed. — The following, amongst many other, cases strongly support the rule that, when all the cases may be determined on a single question or defense common to all, the. jurisdiction will be exercised. —Wyman v. Bowman, 127 Fed. 263, 62 C. C. A. 189; Milwaukee, etc. v. Bradley, 108 Wis. 467, 84 N. W. 870; Sou. Pac. R. R. Co. v. Robinson, 132 Cal. 408, 64 Pac. 572, 12 L. R. A. (N. S.) 497; Lehigh R. R. Co. v. McFarlan, 31 N. J. Eq. 730; American Cent. Ins. Co. v. Landau, 56 N.J. Eq. 513, 39 Atl. 400; L. N. A. & C. Ry. v. Imp, Co. (C. C. ) 57 Fed. 45; Osborne v. Wis Cent. R. Co., (C. C.) 43 Fed. 824; Deforest v. Thompson, (C.. C.) 40 Fed. 375; 1 Pom. Eq. §§ 269-274.
We are committed to the same principle in Alabama. In the early case of Morgan v. Morgan, 3 Stew. 383, 21 *189Am. Dec. 638, it is said: “It is not conceived to be necessary, in bills of peace, that there should appear to be any privity or connection between the defendants. There are cases where bills of peace have been brought, though there has been a general right claimed by tne plaintiffs, and yet no privity between the plaintiffs and defendants, nor any general right on the part of the defendants.” And in the case of Cleveland v. Insurance Co., 151 Ala. 191, 44 South. 37, we used the following language comprehending the rule of Lord Hardwicke: “The jurisdiction of a court of equity will be exercised in suits by a single party against a number of persons to restrain the prosecution of simultaneous actions at law brought against him by each defendant, and to procure a decision of the whole in one proceeding, where all the actions depend upon the same law and facts.”
It is insisted that the case of Turner v. Mobile, 135 Ala. 77, 33 South. 132, is opposed to the view above expressed. That there are expressions in the opinion to that effect is not to be doubted, but there are other expressions which approve and define with accuracy the very basis of our conclusion in this case. Judge McClellan in that case says: “S'o, when one party is subjected to or threatened with numerous and vexatious actions at law, or is the victim of numerous, repeated, and continuing wrongs, so that a multitude of suits would be necessary for his redress at law, he may come into chancery, because the necessity for numerous suits or defenses to numerous suits at law is in itself such a wrong and vexation to him as vests him with an equity.” This case is founded on this declaration of the law, which is clearly and precisely and accurately stated. In reference to other expressions in the opinion it is sufficient to say that every decision must be read in the light of the exact case before the court, and Avhich it *190was intended to decide. —Cahens v. Virginia, 61 Wheat. (U. S.) 553, 16 L. Ed. 770; K. C. M. & B. R. R. Co. v. Crocker, 95 Ala. 430, 11 South. 262. The point and principle here at issue Avas not in the least involved in the Turner Gase. Judge McClellan in the opening of his opinion so declares. He says: “There is no pretense that this case falls Avithin the first, second, or fourth classes” pointed out by Mr. Pomeroy, in which equitable jurisdiction on account of multiplicity of suits is allowed. And then he shows that the bill Avas not sufficient under the third class. So that the question in this case, Avhich comes directly within the fourth class, as defined by Mr. Pomeroy and Judge McClellan, Avas not before the court in the Turner Case, and Avas not and could not have been decided.
The case however of Tribette v. Railroad Co., 70 Miss. 182, 12 South. 32, 19 L. R. A. 660, 35 Am. St. Rep. 6424, is directly opposed to our views. That case we consider as overruled by the subsequent one in the same court of Hightower & Crawford v. Railroad Co., 83 Miss. 708, 36 South. 83, 102 Am. St. Rep. 476, in which the court expressly approves the view repudiated in the Tribette Case. It is said in the Hightower Cases “We think the doctrine announced by Pomeroy is sound and clearly established by the best considered modern cases.” After this repudiation of the Tribette Gase, by the Supreme Court of Mississippi, we will not follow the reasoning of the opinion in that case to point out its deflection from and opposition, in our opinion, to the ancient as well as modern view of the extent of the jurisdiction of courts of equity in reference to multiplicity of suits. That jurisdiction is too well established and too beneficent, when wisely exercised, to be any longer called in question.
It would be a strange casus in juridicial evolution to meet the needs of society if there was no remedy against *191a party being vexatiously prosecuted at the same time by over 7,000 separate invalid claims held by insolvent plaintiffs, as in the Sheffield Waterworks Case, L. 8, 2 Chan. 8, Avhen each case is founded upon the same facts, and Avhen it is alleged and admitted, by the objection to the jurisdiction, that there is a defense common to all the claims. It is to avoid the monstrosity of such a result that the court of chancery extends its plenary jurisdiction to stay the proceedings at law until the question of liability can he determined in one suit, and therefore'Ave hold that the bill in the case was Avell filed.
The bill in this case Avas dismissed on motion. The demurrers, therefore, are not before us; nor have wé to do more than to say that the bill on its statements has equity on the single ground of preventing the multiplicity of suits unaided by the other matters averred. The decree of the loAver court is reversed, and one will he here rendered overruling the motion.
Beversed and rendered.
Haralson, Anderson, and Denson, JJ., concur.